Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling element and heating conductor in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 and 20-24 are is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fujio (JPH04242545).
Regarding claim 17, Fujio discloses medical pack formed as a bag (bag 1), which comprises films (films 21a and 21b) welded together, in particular can be manufactured with a method and/or with a welding tool according to one of the preceding claims, wherein the bag (bag 1) comprises at least one weld seam (seam A), which at least in sections has a region, which is reduced in thickness with respect to an adjoining neighboring region of the welding seam (shown in Fig. 5), wherein the neighboring region is provided by an edge-side inner region of the weld seam and by an edge-side outer region of the weld seam and the edge-side inner region (welded region 26) of the weld seam (seam A) has a thickness Di which at least in sections is greater than a total thickness of the films welded together (shown in Fig. 5), wherein the total thickness is the sum of the individual thicknesses of the films, wherein the thickness Di of the weld seam in the edge-side inner region at least in sections is 2D < Di < 2.5 D and a thickness Dp of the weld seam in the region of reduced thickness at least in sections is 0.5 2D < Dp < 2D and a thickness De of the weld seam in the outer region at least in 
Regarding claim 18, Fujio discloses characterized in that the region which is reduced in thickness (seam A), extends in a strip-shaped manner along a region of the weld seam and/or in that the region, which is increased in thickness, extends in a strip-shaped manner along a region of the weld seam (shown in Figs. 1, 2 and 5).
Regarding claim 20, Fujio discloses medical pack formed as a bag characterized in that a thickness of the weld seam in the outer region (region 27) at least in sections is greater than a thickness of the weld seam in the region of reduced thickness (weld region A).
Regarding claim 21, Fujio discloses a thickness Di of the weld seam (6, 7, 8) in the thickened inner region at least in sections is greater than a sum of the individual thicknesses of the films (films 22a and 22b) and/or in that a thickness of the weld seam in the region (region A) of reduced thickness at least in sections is smaller than a sum of the individual thicknesses of the films (films 22a and 22b) and/or in that a thickness of the weld seam in the outer region (region 27) at least in sections corresponds substantially to a sum of the individual thicknesses of the films (films 22a and 22b). Shown in Fig. 5.
Regarding claim 22, Fujio discloses a thickness of the weld seam (seam A) in the thickened region (region 26) at least in sections is 1.1 2D < Di < 1.5 2D (shown in Fig. 5). 
Regarding claim 23, Fujio discloses at least one port welded into the weld seam via a weld-in section, in particular wherein the edge-side inner region of the weld seam 
Regarding claim 24, Fujio discloses the bag (1) is a blood bag or a medical fluid bag.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 12-16, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2, “the side outer edge region” lacks antecedent basis in the claims.
Claim 6, line 4, “preferably” is indefinite since it is unclear if the limitations following this term is required for the welding tool.
Claims 6, line 4 and claim 7, lines 3-4, “the heating conductor” lacks antecedent basis in the claims.
Claim 6, line 6, “the recessed region” lacks antecedent basis in the claims.
Claims 7-8, “the recessed inner region” lacks antecedent basis in the claims
Claim 12, line 11, “the clamping region” is indefinite since it is unclear if this refers to the inner or outer clamping regions recited earlier in the claim.

Claim 16, lines 3-4, “preferably” is indefinite since it is unclear if the limitations following these terms are required for the method.
Claim 22, lines 3, 5 and 7, “preferably” is indefinite since it is unclear if the limitations following these terms are required for the structure of the bag.
Claim 24, line 3, “preferably” is indefinite since it is unclear if the active ingredient is required.

Allowable Subject Matter
Claims 1-3, 5 and 8-11 are allowed.

Claims 4, 6-7 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745